Citation Nr: 0923238	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1942 to April 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision in 
which the RO, in pertinent part, denied the Veteran's TDIU 
claim.  The Veteran perfected an appeal with respect to that 
decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran is unable to secure or follow 
a substantially gainful occupation, as a result of his 
service-connected disability.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In light 
of the Board's favorable decision on the Veteran's TDIU 
claim, the Board finds that all notification and development 
action needed to fairly adjudicate this appeal has been 
accomplished.

II.  Laws and Pertinent Regulations

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of determining one 60 
percent disability, disabilities resulting from a common 
etiology or a single accident are considered as one 
disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

III.  Analysis

The Veteran is service-connected for calcific left pleura due 
to old pleural effusion, which is currently rated at 60 
percent disabling.  This evaluation meets the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), 
and the question thus becomes whether this disability, in and 
of itself, precludes the Veteran from securing or following a 
substantially gainful occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  The Veteran reported 
that his education was in the area of accounting.  He worked 
for most of his life as the chief of military pay for the 
United States Army.  The Veteran retired from that position 
in 1981 and then worked for a period of time as the town tax 
assessor.  

At a VA examination in August 2007, the Veteran reported a 
history of diffuse interstitial fibrosis.  The restrictive 
lung disease was due to damage from previous pleural effusion 
from tuberculosis.  The Veteran reported that since his last 
rating examination in 2001, he feels like his breathing has 
worsened.  He reported using Combivent four to eight times 
daily and daily coughing without any hemoptysis.  He stated 
he can flat walk about 50 feet before he becomes short of 
breath and has to rest.  The Veteran stated that he stopped 
cutting his lawn and taking walks.  He stopped dancing with 
his wife about ten years ago.  The Veteran stated that he 
cannot climb ladders and he has difficulty climbing stairs.  
He stated this is the primary reason he cannot work.  The 
Veteran also reported having hypertension, heart conditions, 
and cerebrovascular disease with bilateral carotid artery 
stenosis.  

The examiner made the following diagnoses: (1) Diffuse 
interstitial fibrosis with evidence of mild obstruction.  The 
examiner opined that this condition has a moderate effect on 
his activities of daily living and his employability.  (2) 
Hypertension, which was under control on the day of the 
examination.  The examiner opined that this condition has no 
effect on his activities of daily life and his employability.  
(3) Atrial fibrillation and coronary artery disease.  The 
examiner opined that this condition has a mild effect on his 
occupation and unemployability.  (4) Cerebrovascular disease 
with bilateral carotid artery stenosis.  The examiner opined 
that this condition has a mild effect on his activities of 
daily living and employability.  

In May 2009, the Veteran was afforded a Travel Board hearing 
before the Undersigned.  The Veteran testified that he 
stopped working as the chief of military pay for the United 
States Army due to his service-connected disability because 
he was having a hard time maneuvering and breathing.  The 
Veteran testified that he suffers from chest pains, shortness 
of breath, and a chronic cough.  The Veteran's daughter 
testified that she has observed her father and he is 
extremely limited in his ability to move around, in terms of 
being able to get up, sit down, move from one room to the 
next, or even proceed outside of the home.  At the hearing, 
the Veteran submitted a written a statement in which the 
Veteran reported that there are many days he cannot walk to 
the end of his driveway without having to use a breathalyzer.  
He reported keeping a breathalyzer in his car, on his person, 
in his parlor, bathroom, bedroom, and kitchen.  

After reviewing the record, resolving doubt in favor of the 
Veteran, the Board finds that a TDIU is warranted in the 
instant case.  Based on the Veteran's testimony at the May 
2009 Travel Board hearing and his August 2007 VA examination, 
the Board finds that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.  The Board recognizes that the 
Veteran has other non service-connected health conditions; 
however, it is his service-connected disability that affects 
his ability to breathe and be mobile and ultimately renders 
him unemployable.  Additionally, the August 2007 examiner 
found the Veteran's service-connected disability to have a 
moderate affect on his activities of daily living and his 
employability, while noting that his other conditions either 
have no or a mild effect.  

	(CONTINUED ON NEXT PAGE)








In light of this evidence, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability -
calcific left pleura due to old pleural effusion, which is 
currently rated at 60 percent disabling. Accordingly, 
entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted; subject to the provisions 
governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


